       1:18-cv-01100-SEM-TSH # 142             Page 1 of 3                                           E-FILED
                                                                   Monday, 28 October, 2019 03:59:27 PM
                                                                            Clerk, U.S. District Court, ILCD
                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the )
Estate of Tiffany Ann Rusher, deceased, )
                                        )
               Plaintiff,               )
                                        )              No. 1:18-cv-1100-SEM-TSH
          v.                            )
                                        )
SANGAMON COUNTY, ILLINOIS,              )
JACK CAMPBELL, WES BARR, LARRY )                       JURY TRIAL DEMANDED
                                        )
BECK JR., ADVANCED                      )
CORRECTIONAL HEALTHCARE, INC.           )
ARUN ABRAHAM, MICHAEL                   )
SHMIKLER, KYLE MEYER, ZACH              )
WHITLEY, JENNIFER EALEY, GUY            )
BOUVET III, and DOES 1-5,

               Defendants.

               JOINT MOTION TO AMEND THE SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16, the parties jointly move to amend the

Scheduling Order in this case, and in support state:

       1.      The current fact discovery period in case is set to close on November 1, 2019.

With this motion, the parties seek to amend the scheduling order in order to extend that period by

approximately 45 days.

       2.      The current scheduling order was entered on February 26, 2019. Pursuant to that

order, fact discovery closes on November 1, 2019, plaintiff’s expert disclosures due by

December 16, 2019, defendants’ expert disclosures due by April 9, 2020, rebuttal expert

disclosures due by June 4, 2020, expert discovery closed on July 2, 2020, and dispositive

motions due by September 3, 2020, with trial to proceed in January 2021. See February 26, 2019

Scheduling Order.

       3.      Notwithstanding the parties’ best efforts to complete fact discovery by November

1, 2019, additional time is needed to complete depositions of fact witnesses whose testimony



                                                 1
       1:18-cv-01100-SEM-TSH # 142             Page 2 of 3



plaintiff’s experts may rely on in preparing their reports. The parties expect to complete the

outstanding fact witness depositions by December 16, 2019.

       4.      For that reason, the parties respectfully request that this Court modify the

scheduling order such that currently pending dates are postponed by approximately 45 days. The

parties propose the following dates:

               a. Fact discovery closes on December 16, 2019;

               b. Plaintiff’s expert disclosures due on January 31, 2020;

               c. Defendants’ expert disclosures due on May 21, 2020;

               d. Rebuttal expert disclosures due by July 16, 2020;

               e. Expert discovery closed on August 13, 2020;

               f. Dispositive motions due by October 15, 2020; and

               g. Trial to proceed on the Court’s schedule following entry of entry of an order

                   on dispositive motions.

       5.      Good cause exists to modify the scheduling order for this purpose. The parties

have been working diligently over the past several months to complete discovery. More than

20,000 pages of documents have been exchanged, along with dozens of hours of audio and video

recordings, and over 20 depositions have taken place. In addition, some of the outstanding

witnesses to be deposed are non-party witnesses whose personal schedules need to be

accommodated.

       WHEREFORE, the parties respectfully request that the Court modify the scheduling

order as set forth in this motion.




                                                 2
       1:18-cv-01100-SEM-TSH # 142               Page 3 of 3



                                                   s/ Elizabeth Mazur.

Stephen H. Weil – weil@loevy.com                   Alan Mills - alan@uplcchicago.org
Loevy & Loevy, Attorneys at Law                    Elizabeth Mazur – liz@uplcchicago.org
311 N. Aberdeen Street                             Nicole Schult - Nicole@uplcchicago.org
Third Floor                                        Uptown People’s Law Center
Chicago, IL 60607                                  4413 North Sheridan Rd.
312-243-5900                                       Chicago, Illinois 60640
                                                   Tel: (773) 769-1411
                                                   Fax: (773) 769-2224

                                                   Attorneys for Plaintiff


                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 28, 2019, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.

                                                       /s/ Elizabeth Mazur




                                                  3
